Opinion of the court by
This is an action brought by F. H. Thwing against Grant Humphrey, to recover the sum of $4,250 on a check drawn on the First National Bank of Kingfisher, and made payable to the order of J. T. Long. Prior to presentation for payment, the check was sold and transferred by Long to the City National Bank of Kansas City, Missouri, and by said bank presented to the First National Bank of Kingfisher for payment. Payment was refused, and the check was ordered protested. On the 18th day of June, 1903, the City National Bank, for a valuable consideration, sold and transferred said check to F. H. Thwing, the plaintiff in error, who is now the owner and holder thereof. Upon the filing of the petition, the plaintiff caused an attachment to be issued, on the ground that the debt was fraudulently contracted. A motion was filed to dissolve the attachment on the ground that the attachment affidavit was insufficient, and on the ground that the plaintiff's petition shows upon its face that he was not entitled to an order of attachment. The *Page 648 
motion was sustained, and the plaintiff appeals from the order dissolving the attachment.
The petition, affidavit of attachment, and agreed statement of facts in this case are identical with those in the case ofF. H. Thwing v. F. L. Winkler, cause No. 1367, and upon that authority the judgment of the court below is affirmed.
Irwin, J., who presided in the court below, not sitting; all the other Justices concurring.